DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot. In light of applicant’s amendments the examiner has identified Figure 30A and 30B where layer 561 functions as the interface compound layer. 565 is the dielectric barrier element and 564 is the conductive barrier element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 10-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al. (US 20170373079 A1; Sha).
Regarding claim 1, Sha discloses a method for fabricating a semiconductor device, comprising: forming a stack structure including a horizontal recess (Fig. 30A, 43; ¶106);  over a substrate (Fig.30A,10; ¶170); forming a blocking layer (Fig. 30A, 44; ¶207) lining the horizontal recess; forming an interface control layer (Fig. 30A, 564/565; ¶207) including a dielectric barrier element (Fig. 30A, 565; ¶182, 212) and a conductive 
Layer 561 is a compound layer which may comprise multiple oxidized layers (¶182-183). Since it comprises multiple layers at least one of the layers may function as the claimed interface compound layer.
 	Regarding claim 2, Sha discloses the method of claim 1, wherein forming the interface control layer (Fig. 30A, 564/565; ¶207) includes: forming a dielectric barrier layer (Fig. 30A, 565; ¶182, 212) over the blocking layer (Fig. 30A, 44; ¶207); and forming a conductive barrier layer (Fig. 30A, 564; ¶181) over the dielectric barrier layer.
 	Regarding claim 3, Sha discloses the method of claim 1, wherein forming the interface control layer includes:  forming a dielectric barrier layer (Fig. 30A, 565; ¶182, 212) comprising multiple layers (monolayers) having different oxygen contents over the blocking layer (Fig. 30A, 44; ¶180); and forming a conductive barrier layer (Fig. 30A, 564; ¶181) over the dielectric barrier layer (Fig. 30A, 565; ¶182, 212).
 	Sha discloses that a plurality of metallic layers or non-metallic layers are oxidized. The oxidation process, one iteration, results in an oxygen concentration that decrease with death (monolayer).
 	Regarding claim 4, Sha discloses the method of claim 1, wherein forming the interface control layer includes: forming an initial barrier material (Fig. 30A, 565; ¶182, 212) over the blocking layer (Fig. 30A, 44; ¶180); exposing the initial barrier material to an oxidation process (¶183 process detailed in paragraph 119) to form a first conductive 
over the dielectric barrier layer.
Regarding claim 5, Sha discloses the method of claim 4, wherein the oxidation process (¶183) oxidizes a surface of the initial barrier material. (Fig. 30A, 565; ¶182, 212)
 	Regarding claim 6, Sha discloses the method of claim 4, wherein the oxidation process is performed ex-situ or in-situ. (¶183)
Ex-situ or In-situ are the only viable options for this process.
Regarding claim 10, Sha discloses the method of claim 1, wherein forming the interface control layer includes: forming a first conductive barrier layer (Fig. 30A, 564 TiN; ¶184) over the blocking layer (Fig. 30A, 44; ¶180); forming a dielectric barrier layer while flowing oxygen gas over the first conductive barrier layer (¶183); and forming a second conductive barrier layer (Fig. 30A, 564; ¶184) over the dielectric barrier layer.
Regarding claim 11, Sha discloses the method of claim 1, wherein forming the interface control layer includes: forming a first conductive barrier layer (Fig. 30A, 565; ¶182, 212)  over the blocking layer (Fig. 30A, 44 ; ¶180); repeatedly forming a dielectric barrier layer by depositing a base material over the first conductive barrier layer and oxidizing the base material to form a plurality of oxidized base material layers (¶183); and forming a second barrier layer (Fig. 30A,564; ¶184) over the dielectric barrier layer.
Regarding claim 12, Sha discloses the method of claim 1, wherein the conductive barrier element (Fig. 30A, 565; ¶182, 212) includes a metal nitride, and the dielectric barrier element (Fig. 30A, 565 TiO or TaO; ¶182, 212) includes an oxide of the metal nitride.
The oxidation process is described in paragraph 119 where the oxidation may be partial, leaving a conductive layer beneath a non-conductive layer.
Regarding claim 13, Sha discloses the method of claim 1, wherein the conductive barrier element includes titanium nitride (Fig. 30A, 564 TiN; ¶184), and the dielectric barrier element includes titanium oxynitride. (Fig. 30A, 565 TiON after oxidation; ¶212,183)
The oxidation process is described in paragraph 119 where the oxidation may be partial, leaving a conductive layer beneath a non-conductive layer.
Regarding claim 14, Sha discloses the method of claim 1, wherein the interface control layer includes a stack of titanium oxynitride (Fig. 30A,565TiON after oxidation; ¶183,212) and titanium nitride (Fig. 30A,565 TiN where oxidation does not reach; ¶182-183,212).
The oxidation process is described in paragraph 119 where the oxidation may be partial, leaving a conductive layer beneath a non-conductive layer.
Regarding claim 15, Sha discloses the method of claim 1, wherein the interface control layer includes a stack in which titanium oxynitride (Fig. 30A, 565 TiON after oxidation; ¶183,212) is interposed between two titanium nitride layers (Fig. 30A,565 TiN where oxidation does not reach and caused by a subsequent repeated cycle; ¶182-183, 212).

Regarding claim 16, Sha discloses the method of claim 1, wherein the conductive layer includes tungsten (Fig. 30A, 565 WBN; ¶182-183,212) deposited using a tungsten hexafluoride gas (¶186).
Regarding claim 19, Sha discloses a method for fabricating a semiconductor device, comprising: forming a stack structure  (Fig. 2, 32/42; ¶63) of dielectric layers and sacrificial layers over a substrate  (Fig. 2, 10; ¶56); forming a vertical channel structure in the stack structure; forming a horizontal recess  (Fig. 30A, 43; ¶106) by removing the sacrificial layers; forming a blocking layer (Fig. 30A, 44; ¶207)lining the horizontal recess; forming a first titanium nitride layer (Fig. 30A, 565; ¶182, 212) over the blocking layer; oxidizing (¶119,183) a portion of the first titanium nitride layer to form a titanium oxynitride layer; forming an interface compound layer (Fig. 30A, 561; ¶181) between the first titanium nitride layer and the blocking layer; forming a second titanium nitride layer (Fig. 30A, 564; ¶181) over the titanium oxynitride layer; and forming a tungsten layer (Fig. 30B,46B; ¶187)  over the second titanium nitride layer to fill the horizontal recess.
The oxidation process is described in paragraph 119 where the oxidation may be partial, leaving a conductive layer beneath a non-conductive layer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharangpani et al. (US 20170373079 A1; Sha) in view of Ren et al. (US 20150255329 A1; Ren).
Regarding claim 7, Sha discloses the method of claim 4, but is silent on wherein the oxidation process is performed in-situ in a chamber in which the initial barrier material is formed.
Ren discloses a process of forming an oxidation process on a barrier layer by performing it in-situ in a chamber in which the initial barrier material is formed. (¶66, 68)
Before the effective filing date of the invention one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "an oxidation process" process (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. 
	Regarding claim 8, Sha discloses the method of claim 4, but is silent on wherein the oxidation process is performed by transferring a substrate from an environment in which the initial barrier material is formed to an oxidation process chamber.
Ren discloses a process of forming an oxidation process on a barrier layer by transferring a substrate from an environment in which the initial barrier material is formed to an oxidation process chamber. (¶66, 68)
Before the effective filing date of the invention one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "an 
	Regarding claim 9, Sha discloses the method of claim 4, but is silent on wherein the oxidation process is performed ex-situ by exposing a substrate in which the initial barrier material is formed to atmosphere.
Ren discloses a process of forming an oxidation process on a barrier layer where the oxidation process is performed ex-situ by exposing a substrate in which the initial barrier material is formed to atmosphere. (¶66, 68 oxygen atmosphere in chamber or ambient atmosphere when transferring the substrate to another chamber)
Before the effective filing date of the invention one of ordinary skill in the art would have been capable of applying this known method of enhancement to a "an oxidation process" process (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. 
Allowable Subject Matter
Claims 17, 18, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why 
The most relevant prior art, Sharangpani et al. (US 20170373079 A1; Sha), discloses forming an interface compound layer but is silent on the limitations of claims 17, 18, 20, and 21. US20090053538 discloses forming an interconnect structure by oxidizing a TiN layer and Aluminum layer to form an AlTiON compound interface layer between a barrier and a conductive layer. 
Regarding claim 17, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " wherein the interface compound layer has a higher dielectric constant and a greater work function than the blocking layer.”, as recited in Claim 17, with the remaining features.
Regarding claim 18, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " forming an interface enhancement layer between the silicon oxide layer and the aluminum oxide layer, wherein the interface enhancement layer is formed by oxidizing the surface of the silicon oxide layer.”, as recited in Claim 18, with the remaining features.
Regarding claim 20, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and 
Regarding claim 21, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " and forming an interface enhancement layer between the silicon oxide layer and the aluminum oxide layer, wherein the interface enhancement layer is formed by oxidizing the surface of the silicon oxide layer.”, as recited in Claim 21, with the remaining features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816